Citation Nr: 0943600	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-39 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Army from 
November 1966 to November 1968, to include combat duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case served in combat in Vietnam, where 
he was decorated with the Combat Infantry Badge (CIB) and 
Purple Heart Medal.  He alleges that he developed a chronic 
low back injury as a result of his military service; however, 
he asserts that the initial event to cause his low back 
problems was a fall from a tree during his Advanced 
Individual Training (AIT).  As the Veteran did serve in 
combat, the Board will develop the combat service as a 
potential cause for his claimed back condition as well as the 
alleged noncombat fall.    

There is no indication in the service treatment records that 
the Veteran incurred a chronic low back disorder in service.  
There is, however, a notation made by the Veteran during his 
separation examination where he complained of back trouble.  
Moreover, while the service treatment records do not indicate 
an injury to the low back, the Veteran has submitted a report 
from one of his drill instructors at AIT, who confirmed that 
the Veteran did experience a fall as he has alleged.  Given 
this, the Board does not dispute the occurrence of the in-
service fall, and will concede that such an event occurred as 
reported.  

Following service, the Veteran was involved in several motor 
vehicle/motorcycle accidents, and he was diagnosed as having 
degenerative disc disease in 1982.  He has had chiropractic 
treatments periodically since that time, and his private 
chiropractor stated, in October 2004, that his low back 
condition is related to the 1967 fall from a tree.  Although 
this is a positive opinion, the Board notes that the 
chiropractor did not review the veteran's complete medical 
history prior to making his opinion.  There is no indication 
that the Veteran has ever been examined by a VA physician, 
and given the chiropractor's opinion which is suggestive of a 
relationship, the evidence of an in-service injury (and 
combat service), and a current diagnosis, the Board 
determines that a comprehensive VA examination should be 
afforded to ensure compliance with jurisprudential precedent.  
See McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).  In 
addition to addressing the Veteran's contended relationship 
between his back and an in-service fall, the examiner should 
provide an opinion as to whether the Veteran's combat service 
caused or aggravated a low back injury.  This is raised by 
the record given the service personnel records which confirm 
combat participation (38 U.S.C.A. § 1154), and there is no 
doubt that combat stresses could, at least potentially, have 
contributed to the onset of a chronic low back condition.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature, approximate onset date or etiology 
of any current low back disability, to 
include discogenic disease.  Following a 
review of the relevant medical evidence in 
the claims file, the clinical evaluation, 
and any tests that are deemed necessary, 
the examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that a low back disorder 
began during service or is otherwise 
linked to any incident of service, to 
include a fall from a tree in AIT in 1967 
as well as combat service in the Republic 
of Vietnam.  The examiner should review 
the opinion of the private chiropractor as 
well as all other pertinent service and 
post-service treatment records before 
coming to his/her conclusion.  

3.  After completion to the extent 
possible of the directed development, re-
adjudicate the Veteran's claim. If the 
claim remains denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


